Exhibit 10.1

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into this 21st day of October, 2004 by and among Prime Group Realty
Trust, a Maryland real estate investment trust (“PGRT”), Prime Group Realty,
L.P., a Delaware limited partnership and the operating partnership for PGRT
(“Prime”) (Prime and PGRT are hereinafter sometimes collectively referred to as
“Employer”), and Jeffrey A. Patterson, an individual domiciled in the State of
Illinois (“Executive”).

 

W I T N E S S E T H

 

A. Employer and Executive were parties to that certain Employment Agreement (the
“Prior Agreement”) dated as of November 17, 1997 pursuant to which Executive
became employed by Employer as Executive Vice President and Chief Investment
Officer.

 

B. Employer and Executive entered into that certain Amended and Restated
Employment Agreement (the “Existing Agreement”) dated as of September 1, 2000
pursuant to which Employer and Executive amended and restated the Prior
Agreement in its entirety.

 

C. In October of 2003, Executive became President and Chief Investment Officer
of Employer.

 

D. In August of 2004, Executive became President and Chief Executive Officer of
Employer and currently manages the day to day businesses and affairs of Employer
in such capacity.

 

E. Employer is engaged primarily in the ownership, management, leasing,
marketing, acquisition, development and construction of office and industrial
real estate facilities throughout the Chicago metropolitan area.

 

F. Employer believes that it would benefit from Executive’s continued service as
President and Chief Executive Officer of Employer.

 

G. Executive wishes to commit to continue to serve Employer in the position set
forth herein on the terms herein provided.

 

H. The parties wish to amend and restate the Existing Agreement in its entirety
on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein set forth, and for other good and valuable consideration, Employer and
Executive hereby agree as follows:

 

1. Employment and Duties. During the Employment Term (as defined in Section 2
hereof), Employer agrees to employ Executive, and Executive agrees to be
employed by



--------------------------------------------------------------------------------

Employer, as President and Chief Executive Officer of Employer on the terms and
conditions provided in this Agreement. Executive shall conduct, operate, manage
and promote the business and business concept of Employer. The Board of Trustees
of PGRT (the “Board”) may from time to time further define and clarify
Executive’s duties and services hereunder as President and Chief Executive
Officer of Employer. Executive agrees to devote Executive’s best efforts and
substantially all of Executive’s business time, attention, energy and skill to
perform Executive’s duties as President and Chief Executive Officer of Employer.

 

2. Term. The term of this Agreement shall commence on the date hereof and expire
on November 17, 2005 (the “Initial Term”), provided, however, that this
Agreement shall automatically be renewed for successive one year terms following
the Initial Term (each a “Renewal Term” and together with the Initial Term, the
“Employment Term”), unless at least six (6) months prior to, in the case of a
non-renewal by Employer, or at least thirty (30) days prior to, in the case of a
non-renewal by Executive, the end of the Initial Term or any Renewal Term, as
applicable, either party shall give the other written notice of its intention to
terminate this Agreement.

 

3. Compensation and Related Matters. (a) Base Salary. As compensation for
performing the services required by this Agreement during the Employment Term,
Employer shall pay to Executive an annual salary of no less than the annual base
salary currently paid to Executive as of the date hereof (“Base Compensation”),
payable in accordance with the general policies and procedures for payment of
salaries to its executive personnel maintained, from time to time, by Employer
(but no less frequently than monthly), subject to withholding for applicable
federal, state, and local taxes. Increases in Base Compensation, if any, shall
be determined by the Board and/or the Compensation Committee (the “Committee”)
of the Board, based on periodic reviews of Executive’s performance conducted on
at least an annual basis.

 

(b) Bonus. In addition to Base Compensation, the Board and/or the Committee, in
their sole and absolute discretion, may, but in no event shall be obligated to,
authorize the payment of a bonus (a “Performance Bonus Distribution”) payable in
cash, common shares in PGRT and/or options for PGRT shares to Executive based
upon achievement of such corporate and individual performance goals and
objectives as may be established or determined by the Board or the Committee
from time to time.

 

(c) Benefits. During the Employment Term and subject to the limitations and
alternative rights set forth in this Section 3(c), Executive and Executive’s
eligible dependents shall have the right to participate in the medical and
dental benefit plan established by Employer (which may include contributions by
Executive) and in any other retirement, pension, insurance, health or other
benefit plan or program that has been or is hereafter adopted by Employer (or in
which Employer participates), as such plans and programs may be amended or
modified from time to time by Employer, according to the terms of such plan or
program with all the benefits, rights and privileges as are enjoyed by any other
executive officers of Employer. Employer has in place a life insurance program
in which Executive will be entitled to participate. If the participation of
Executive would adversely affect the qualification of a plan intended to be
qualified under Section 401(a) of the Internal Revenue Code as the same may be
amended from time to time (the “Code”), Employer shall have the right to exclude
Executive from that plan in return for Executive’s participation in (i) a
nonqualified deferred compensation plan or (ii) an arrangement providing
substantially comparable benefits under a plan that is either a qualified or
nonqualified under the Code at Employer’s option.

 

- 2 -



--------------------------------------------------------------------------------

(d) Expenses. Executive shall be reimbursed, subject to Employer’s receipt of
invoices or similar records as Employer may reasonably request in accordance
with its policies and procedures, as such policies and procedures may be amended
or modified from time to time by Employer, for all reasonable and necessary
expenses incurred by Executive in the performance of Executive’s duties
hereunder, including expenses for business entertainment and meals (whether in
or out of town) and gas for business travel, but excluding automobile insurance.

 

(e) Vacations. During the Employment Term, Executive shall be entitled to
vacation in accordance with Employer’s practices, as such practices may be
amended or modified from time to time by Employer, provided that Executive shall
be entitled to at least three (3) weeks paid vacation in each full calendar
year. Executive may accrue unused vacation time if not used in any calendar year
or years, however, the maximum cumulative amount of vacation time that Executive
may accrue and carry over to the next year is two (2) weeks. Executive shall not
be entitled to a payment for any vacation time which has accrued but has not
been used as of the date of the termination of Executive’s employment with
Employer.

 

4. Share Options and Grants. PGRT has established a share incentive plan (the
“Share Incentive Plan”). The Share Incentive Plan initially provides, among
other things, for the issuance from time to time to certain officers, directors
and other employees of PGRT and Employer, including Executive, of share options.
Pursuant to the Share Incentive Plan, on the date of the Prior Agreement, PGRT
granted to Executive 85,000 share options (“Options”) that have such terms and
conditions as are set forth in the Share Incentive Plan and the Share Option
Agreement entered into between PGRT and Executive. Such Options granted to
Executive shall vest immediately (i) upon the death or disability of Executive
or (ii) upon termination of this Agreement and Executive’s employment for any
reason other than (A) a termination for cause by Employer or (B) if Executive
terminates Executive’s employment for any reason other than pursuant to Section
5(b)(i) hereof. In the case of a termination for cause or if Executive
terminates Executive’s employment for any reason other than pursuant to Section
5(b)(i) hereof, all unvested Options shall be forfeited by Executive, but
Executive shall have the right to exercise within the time period provided for
in the Share Incentive Plan all Options vested prior to such termination. In
addition, on the date of the Prior Agreement, PGRT granted to Executive 110,000
shares of beneficial interests of PGRT in exchange for certain assets
contributed by Executive to Prime pursuant to the Formation Agreement dated
November 17, 1997 among PGRT, Prime, Prime Group Services, Inc., The Prime
Group, Inc., Prime Group Limited Partnership and Executive, which shares were
subject to pro-rata forfeiture (based on number of days) if Executive
voluntarily terminated Executive’s employment with Employer prior to November
17, 1998. Subsequent to the date of the Prior Agreement, additional share
options and restricted shares have been granted to Executive.

 

5. Termination and Termination Benefits. (a) Termination by Employer. (i)
Without Cause. Employer may terminate this Agreement and Executive’s employment
at any time (other than for Cause, as that term is defined in Section 5(a)(ii)
hereof) upon thirty (30) days’ prior written notice to Executive. In connection
with the termination of Executive’s

 

- 3 -



--------------------------------------------------------------------------------

employment pursuant to this Section 5(a)(i), (A) Employer shall pay to Executive
Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
effective date of such termination, (B) Employer shall pay to Executive a pro
rata portion of any Performance Bonus Distribution otherwise payable to
Executive for or with respect to the calendar year in which such termination
occurs in accordance with Section 3(b) hereof up to the effective date of such
termination and, to the extent not previously paid, Employer shall pay to
Executive all Performance Bonus Distributions payable to Executive in accordance
with Section 3(b) hereof for or with respect to any calendar years prior to the
calendar year in which such termination occurs, (C) Employer shall provide to
Executive the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to
the effective date of such termination and (D) Employer shall pay to Executive
the Termination Compensation specified in Section 5(d) hereof. For purposes of
calculating Executive’s pro rata portion of any Performance Bonus Distribution
pursuant to clause (B) in the previous sentence, if the termination takes place
prior to receipt by Executive of any Performance Bonus Distribution, the
Performance Bonus Distribution, a pro rata (based on the number of days in the
year) portion of which Executive shall be entitled to receive, shall be deemed
to be 50% of Executive’s then current annual Base Compensation. For purposes of
this Agreement, the “effective date of termination” shall mean the last day on
which Executive is employed with Employer which may be later than the date of
the delivery of any applicable notice of termination.

 

(ii) With Cause. Employer may terminate this Agreement for Cause immediately
upon written notice to Executive. Employer may elect to require Executive to
continue to perform Executive’s duties under this Agreement for an additional
thirty (30) days following notice of termination. In connection with the
termination of Executive’s employment pursuant to this Section 5(a)(ii), (A)
Employer shall pay to Executive Executive’s Base Compensation in accordance with
Section 3(a) hereof up to the effective date of such termination, and, to the
extent not previously paid, Executive shall be entitled to any Performance Bonus
Distributions payable to Executive in accordance with Section 3(b) hereof for or
with respect to any calendar years prior to the calendar year in which such
termination occurs and (B) Employer shall provide to Executive the benefits set
forth in Sections 3(c), 3(d) and 3(e) hereof up to the effective date of such
termination. For purposes of this Section 5(a)(ii), “Cause” shall mean (1) a
finding by the Board that Executive has materially harmed Employer, its
business, assets or employees through an act of dishonesty, material conflict of
interest, gross misconduct or willful malfeasance, (2) Executive’s conviction of
(or plea of nolo contendere to) a felony involving acts of dishonesty, financial
untrustworthiness or adversely impacting Executive’s ability to perform
Executive’s duties hereunder, (3) Executive’s failure to perform (which shall
not include inability to perform due to disability) in any material respect
Executive’s material duties under this Agreement after written notice specifying
the failure and a reasonable opportunity to cure (it being understood that if
Executive’s failure to perform is not of a type requiring a single action to
fully cure, then Executive may commence the cure promptly after such written
notice and thereafter diligently prosecute such cure to completion), (4) the
breach by Executive of any of Executive’s material obligations hereunder (other
than those covered by clause (3) above) and the failure of Executive to cure
such breach within thirty (30) days after receipt by Executive of a written
notice of Employer specifying in reasonable detail the nature of the breach, or
(5) Executive’s sanction (including restrictions, prohibitions and limitations
agreed to under a consent decree or agreed order) under, or conviction for
violation of, any federal or state securities law, rule or regulation (provided
that in the case of a sanction, such sanction materially impedes or impairs the
ability of Executive to perform Executive’s duties and exercise Executive’s
responsibilities hereunder in a satisfactory manner).

 

- 4 -



--------------------------------------------------------------------------------

(iii) Disability. If due to illness, physical or mental disability, or other
incapacity, Executive shall fail during any four (4) consecutive months to
perform the duties required by this Agreement, Employer may, upon thirty (30)
days’ written notice to Executive, terminate this Agreement and Executive’s
employment. In the event of any such termination, (A) Employer shall pay to
Executive Executive’s Base Compensation in accordance with Section 3(a) hereof
up to the effective date of such termination, (B) Employer shall pay to
Executive a pro rata portion of any Performance Bonus Distribution otherwise
payable to Executive for or with respect to the calendar year in which such
termination occurs in accordance with Section 3(b) hereof up to the first day of
such four (4) month period and, to the extent not previously paid, Executive
shall be entitled to all Performance Bonus Distributions payable to Executive in
accordance with Section 3(b) hereof for or with respect to any calendar years
prior to the calendar year in which such termination occurs, (C) Employer shall
provide to Executive the benefits set forth in Sections 3(c) (or the after-tax
cash equivalent), 3(d) and 3(e) hereof up to the effective date of such
termination and (D) Employer shall pay to Executive the Termination Compensation
specified in Section 5(d) hereof, but only if and to the extent that Employer
actually obtained disability insurance coverage for Executive at commercially
reasonable rates in Employer’s discretion which reimburses Employer for, or pays
Executive directly, such amounts. For purposes of calculating Executive’s pro
rata portion of any Performance Bonus Distribution pursuant to clause (B) in the
previous sentence, if the termination takes place prior to receipt by Executive
of any Performance Bonus Distribution, the Performance Bonus Distribution, a pro
rata portion of which Executive shall be entitled to receive, shall be deemed to
be 50% of Executive’s then current annual Base Compensation. This Section
5(a)(iii) shall not limit the entitlement of Executive, Executive’s estate or
beneficiaries to any disability or other benefits available to Executive under
any disability insurance or other benefits plan or policy which is maintained by
Employer for Executive’s benefit (as opposed to Employer’s benefit). For
purposes of this Agreement, the “date of disability” shall mean the first day of
the consecutive period during which Executive fails to perform the duties
required by this Agreement due to illness, physical or mental disability or
other incapacity.

 

(b) Termination by Executive. (i) After Change of Control. Executive may
terminate this Agreement upon thirty (30) days’ written notice to Employer
following any “change of control” (as defined below) of Employer and (i) a
resulting “diminution event” (as defined below) or (ii) a resulting relocation
of Executive’s office to a location more than twenty-five (25) miles from 77
West Wacker Drive, Chicago, Illinois, but in no event later than two years after
the change of control event. In addition to the foregoing, Executive may
terminate this Agreement upon thirty (30) days’ written notice to Employer prior
to or following any change of control of Employer (any such notice given prior
to a change of control may be contingent on the timing and actual occurrence of
the change of control event) provided such written notice is given to Employer
no later than sixty (60) days after the change of control event. Executive shall
continue to perform, at the election of Employer, Executive’s duties under this
Agreement for an additional thirty (30) days following notice of termination;
provided, however, in the event the notice of termination is given prior to a
change of control (and such notice is contingent on the occurrence of the change
of control), Executive shall perform Executive’s duties under this Agreement for
an additional thirty (30) days following the change of control, provided, that,
as required under this

 

- 5 -



--------------------------------------------------------------------------------

Agreement, Executive receives payment simultaneously with the closing of the
change of control of (i) the Termination Compensation pursuant to Section
5(d)(ii), and (ii) the compensation due Executive pursuant to clause (B) of this
Section 5(b)(i), and Employer otherwise complies with, and provides the other
compensation and benefits provided for, in this Agreement. In the event of such
termination, (A) Employer shall pay to Executive Executive’s Base Compensation
up to the effective date of such termination, (B) Employer shall pay to
Executive a pro rata portion of any Performance Bonus Distribution otherwise
payable to Executive for or with respect to the calendar year in which such
termination occurs in accordance with Section 3(b) hereof up to the effective
date of such termination and, to the extent not previously paid, Executive shall
be entitled to all Performance Bonus Distributions payable to Executive in
accordance with Section 3(b) hereof for or with respect to any calendar years
prior to the calendar year in which such termination occurs, (C) Employer shall
provide to Executive the benefits set forth in Sections 3(c), 3(d) and 3(e)
hereof up to the effective date of such termination and (D) Employer shall pay
to Executive the Termination Compensation specified in Section 5(d) hereof
(which amounts specified in the foregoing clauses (B) and (D) shall be paid
simultaneously with the occurrence of the change of control in the event
Executive has given a notice of termination prior to the change of control). For
purposes of calculating Executive’s pro rata portion of any Performance Bonus
Distribution pursuant to clause (B) in the previous sentence, if the termination
takes place prior to receipt by Executive of any Performance Bonus Distribution,
the Performance Bonus Distribution, a pro rata portion of which Executive shall
be entitled to receive, shall be deemed to be 50% of Executive’s then current
annual Base Compensation. For purposes of this Agreement, in the event Employer
defaults in its obligation under Section 9 hereof and, as a consequence thereof,
Executive’s employment with Employer (or Employer’s successor or assign)
terminates, such termination shall be deemed to be a termination under this
Section 5(b)(i).

 

For purposes of this Section 5(b)(i), (A) a “change of control” of Employer
shall be deemed to have occurred if: (1) any person (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), including a “group” as defined in Section 13(d)(3) of the
Exchange Act (but excluding a trustee or other fiduciary holding securities
under an employee benefit plan of Employer), becomes the beneficial owner of
shares of beneficial interests or limited partnership interests, as applicable,
of Employer having at least fifty percent (50%) of the total number of votes
that may be cast for the election of trustees of Employer; (2) the merger or
other business combination of Employer, sale of all or substantially all of
Employer’s assets or combination of the foregoing transactions (a
“Transaction”), other than a Transaction immediately following which the
shareholders of Employer immediately prior to the Transaction continue to have a
majority of the voting power in the resulting entity (excluding for this purpose
any shareholder owning directly or indirectly more than ten percent (10%) of the
shares of the other company involved in the Transaction); or (3) within any
twenty-four (24) month period beginning on or after the date hereof, the persons
who were trustees of Employer immediately before the beginning of such period
(the “Incumbent Directors”) shall cease to constitute at least a majority of the
Board or a majority of the board of trustees of any successor to Employer,
provided that, any trustee who was not a trustee as of the date hereof shall be
deemed to be an Incumbent Director if such trustee was elected to the Board by,
or on the recommendation of or with the approval of, at least two-thirds of the
trustees who then qualified as Incumbent Directors either actually or by prior
operation of this provision, unless such election, recommendation or approval
was the result of an actual or

 

- 6 -



--------------------------------------------------------------------------------

threatened election contest of the type contemplated by Regulation 14a-11
promulgated under the Exchange Act or any successor provision; and (B) a
“diminution event” shall mean any material diminution in (1) the duties and
responsibilities of Executive (including any title below President and Chief
Executive Officer) or (2) the compensation package for Executive.

 

In the event that any payment, benefit or distribution by or on behalf of
Employer to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 5(b)(i)) (the “Payments”) is determined to be an “excess
parachute payment” pursuant to Code Section 280G or any successor or substitute
provision of the Code, with the effect that Executive is liable for the payment
of the excise tax described in Code Section 4999 or any successor or substitute
provision of the Code (the “Excise Tax”), then Employer shall pay to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax on the
Gross-Up Payment, shall be equal to the Total Payments. All determinations
required to be made under this paragraph, and the assumptions to be utilized in
arriving at such determination, shall be made by the certified public accounting
firm used for auditing purposes by Employer immediately prior to Executive’s
employment termination (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Employer and Executive. Employer shall pay all
fees and expenses of the Accounting Firm. Any determination by the Accounting
Firm shall be binding upon Employer and Executive, except as provided in the
following sentence. As a result of the uncertainty in the application of Code
Sections 280G and 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
(“IRS”) or other agency will claim that a greater or lesser Excise Tax is due.
In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Executive shall repay to Employer, at the time that the amount of such reduction
in Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by Executive to
the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
in calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), Employer shall make an additional Gross-Up Payment in respect of such
excess (plus any interest, penalties or additions payable by Executive with
respect to such excess) at the time that the amount of such excess is finally
determined. Executive and Employer shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments. Employer shall pay all fees and expenses of Executive relating to a
claim by the IRS or other agency.

 

(ii) Without Good Reason. Executive may terminate this Agreement and Executive’s
employment at any time for any reason or for no reason upon thirty (30) days’
written notice to Employer, during which period Executive shall continue to
perform Executive’s duties under this Agreement if Employer so elects. In
connection with the termination of Executive’s employment pursuant to this
Section 5(b)(ii), (A) Employer shall pay to Executive

 

- 7 -



--------------------------------------------------------------------------------

Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
effective date of such termination, and, to the extent not previously paid,
Executive shall be entitled to all bonuses payable to Executive in accordance
with Section 3(b) hereof for or with respect to any calendar years prior to the
calendar year in which such termination occurs and (B) Employer shall provide to
Executive the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to
the effective date of such termination.

 

(iii) For Good Reason. Executive may terminate this Agreement for Good Reason
upon thirty (30) days’ written notice to Employer. In connection with the
termination of Executive’s employment pursuant to this Section 5(b)(iii), (A)
Employer shall pay to Executive Executive’s Base Compensation in accordance with
Section 3(a) hereof up to the effective date of such termination, (B) Employer
shall pay to Executive a pro rata portion of any Performance Bonus Distribution
otherwise payable to Executive for or with respect to the calendar year in which
such termination occurs in accordance with Section 3(b) hereof up to the
effective date of such termination and, to the extent not previously paid,
Employer shall pay to Executive all Performance Bonus Distributions payable to
Executive in accordance with Section 3(b) hereof for or with respect to any
calendar years prior to the calendar year in which such termination occurs, (C)
Employer shall provide to Executive the benefits set forth in Sections 3(c),
3(d) and 3(e) hereof up to the effective date of such termination and (D)
Employer shall pay to Executive the Termination Compensation specified in
Section 5(d) hereof. For purposes of calculating Executive’s pro rata portion of
any Performance Bonus Distribution pursuant to clause (B) in the previous
sentence, if the termination takes place prior to receipt by Executive of any
Performance Bonus Distribution, the Performance Bonus Distribution, a pro rata
(based on the number of days in the year) portion of which Executive shall be
entitled to receive, shall be deemed to be 50% of Executive’s then current
annual Base Compensation. For purposes of this Section 5(b)(iii), “Good Reason”
shall mean (1) any material breach by Employer of the terms of this Agreement
which is not cured within thirty (30) days after receipt by Employer of a
written notice from Executive specifying in reasonable detail the nature of the
breach, or (2) any relocation of Executive’s office to a location more than
twenty-five (25) miles from 77 West Wacker Drive, Chicago, Illinois.

 

(c) Death. Notwithstanding any other provision of this Agreement, this Agreement
shall terminate on the date of Executive’s death. In such event, (A) Employer
shall pay to Executive Executive’s Base Compensation in accordance with Section
3(a) hereof up to the date of such death, (B) Employer shall pay to Executive a
pro rata portion of any Performance Bonus Distribution otherwise payable to
Executive for or with respect to the calendar year in which such death occurs in
accordance with Section 3(b) hereof up to the effective date of such death and,
to the extent not previously paid, Executive shall be entitled to all
Performance Distribution Bonus payable to Executive in accordance with Section
3(b) hereof for or with respect to any calendar years prior to the calendar year
in which such death occurs, (C) Employer shall provide to Executive the benefits
set forth in Sections 3(c) (or the after-tax cash equivalent), 3(d) and 3(e)
hereof up to the date of such death and (D) Employer shall pay to Executive the
Termination Compensation specified in Section 5(d) hereof, but only if and to
the extent that Employer has actually obtained life insurance coverage for
Executive at commercially reasonable rates in Employer’s discretion which
reimburses Employer for the payment of the Termination Compensation or,
alternatively, which names Executive’s designee as the beneficiary, in which
case the Termination Compensation shall be paid directly by the applicable

 

- 8 -



--------------------------------------------------------------------------------

insurance company to Executive’s beneficiary. This Section 5(c) shall not limit
the entitlement of Executive, Executive’s estate or beneficiaries under any
insurance or other benefits plan or policy which is maintained by Employer for
Executive’s benefit (as opposed to Employer’s benefit). For purposes of
calculating Executive’s pro rata portion of any Performance Bonus Distribution
pursuant to clause (B) in the previous sentence, if the termination takes place
prior to receipt by Executive of any Performance Bonus Distribution, the
Performance Bonus Distribution, a pro rata portion of which Executive shall be
entitled to receive, shall be deemed to be 50% of Executive’s then current
annual Base Compensation.

 

(d) Termination Compensation. In the event of a termination of this Agreement
pursuant to Section 5(a)(i) (by Employer without cause), 5(a)(iii) (disability),
5(b)(i) (change of control), 5(b)(iii) (by Executive for good reason) or 5(c)
(death) hereof, Employer shall pay to Executive, within thirty (30) days of
termination (or upon the occurrence of a change of control as provided in
Section 5(b)(i) above), an amount in one lump sum (“Termination Compensation”)
equal to:

 

(i) in the case of a termination pursuant to Section 5(a)(i) (by Employer
without cause) except as specified in clause 5(d)(ii) below, 5(a)(iii)
(disability), 5(b)(iii) (by Executive for good reason) or 5(c) (death) hereof,
the greater of (A) the sum of (1) the Executive’s then current annual Base
Compensation, plus (2) the average annual Performance Bonus Distribution paid or
payable to Executive for or with respect to the full two calendar years
immediately preceding the calendar year in which the date of termination occurs
and (B) the sum of (1) the aggregate Base Compensation payable to Executive over
the remainder of the Employment Term and (2) the aggregate Performance Bonus
Distributions payable to Executive over the remainder of the Employment Term,
based on the average annual Performance Bonus Distributions paid or payable to
Executive for or with respect to the full two calendar years immediately
preceding the calendar year in which the date of termination occurs, but in the
case of Sections 5(a)(iii) (disability) and 5(c) (death), subject to the
availability of insurance coverage as provided in such Sections; or

 

(ii) in the case of a termination pursuant to Section 5(a)(i) (by Employer
without cause) within two years after a change of control or Section 5(b)(i)
(change of control) hereof, two times the sum of (A) the Executive’s then
current annual Base Compensation, plus (B) the average annual Performance Bonus
Distribution paid or payable to Executive for or with respect to the two full
calendar years immediately preceding the calendar year in which the date of
termination occurs.

 

For purposes of calculating Executive’s Termination Compensation pursuant to
this Section 5(d), the value of any Performance Bonus Distribution component of
the Termination Compensation calculation which is comprised of shares or share
options shall be determined based upon the cash equivalent amount for such share
and/or share options as approved by the Board or the Committee, as applicable,
at the time of the grant, and for the purposes of Termination Compensation,
shall be paid entirely in cash.

 

- 9 -



--------------------------------------------------------------------------------

6. Covenants of Executive.

 

(a) No Conflicts. Executive represents and warrants that Executive is not
personally subject to any agreement, order or decree which restricts Executive’s
acceptance of this Agreement and the performance of Executive’s duties with
Employer hereunder.

 

(b) Non-Competition. During the Employment Term and, in the event of the
termination of this Agreement pursuant to the provisions of Section 5(a)(ii) (by
Employer with cause) or 5(b)(ii) (by Executive without good reason) hereof, for
a period of two years thereafter, Executive shall not, directly or indirectly,
in any capacity whatsoever, either on Executive’s own behalf or on behalf of any
other person or entity with whom Executive may be employed or associated, own
any interest in, participate or engage in the day-to-day supervision,
management, development, marketing or operation of any office or industrial real
estate facilities or such other business as Employer may be engaged in during
the Employment Term (the “Business”) which is competitive with any of Employer’s
facilities. For purposes hereof, a facility will be deemed competitive with one
of Employer’s facilities if such facility is located within ten (10) miles of a
facility owned, operated or managed by Employer or within ten (10) miles of a
facility which Employer is developing or with respect to which Employer has
signed a letter of intent or term sheet or binding contract for the acquisition,
development or management thereof dated on or prior to the date of such
termination. Furthermore, for a period of two years after any applicable Section
5 termination event, Executive shall not, directly or indirectly, solicit,
attempt to hire or hire any employee or client of Employer or solicit or attempt
to lease space to or lease space to any tenant of Employer. Notwithstanding the
foregoing, nothing herein shall prohibit Executive from owning 5% or less of any
securities of a competitor engaged in the same Business if such securities are
listed on a nationally recognized securities exchange or traded over-the-counter
on the National Association of Securities Dealers Automated Quotation System or
otherwise.

 

(c) Non-Disclosure. During the Employment Term and for a period of two years
after the expiration or termination of this Agreement for any reason, Executive
shall not disclose or use, except in the pursuit of the Business for or on
behalf of Employer, any Trade Secret (as hereinafter defined) of Employer,
whether such Trade Secret is in Executive’s memory or embodied in writing or
other physical form. For purposes of this Section 6(c), “Trade Secret” means any
information which derives independent economic value, actual or potential, with
respect to Employer from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and is the subject of efforts to maintain its secrecy
that are reasonable under the circumstances, including, but not limited to,
trade secrets, customer lists, sales records and other proprietary commercial
information. Said term, however, shall not include general “know-how”
information acquired by Executive prior to or during the course of Executive’s
service which could have been obtained by him from public sources without the
expenditure of significant time, effort and expense which does not relate to
Employer.

 

(d) Business Opportunities. During the Employment Term, Executive agrees to
bring to Employer any and all business opportunities which come to Executive’s
attention for the acquisition, development, management, leasing or marketing of
real estate for industrial or office use. In the event that Employer elects not
to participate or take advantage of any such business opportunity, upon
termination of Executive’s employment with Employer for any reason, Executive
shall be free to pursue such business opportunity, provided that such business
opportunity does not cause any tenant to relocate from a facility owned and/or
operated by Employer, PGRT or any of their respective subsidiaries.

 

- 10 -



--------------------------------------------------------------------------------

(e) Return of Documents. Upon termination of Executive’s services with Employer,
Executive shall return all originals and copies of books, records, documents,
customer lists, sales materials, tapes, keys, credit cards and other tangible
property of Employer within Executive’s possession or under Executive’s control.

 

(f) Equitable Relief. In the event of any breach by Executive of any of the
covenants contained in this Section 6, it is specifically understood and agreed
that Employer shall be entitled, in addition to any other remedy which it may
have, to equitable relief by way of injunction, an accounting or otherwise and
to notify any employer or prospective employer of Executive as to the terms and
conditions hereof.

 

(g) Acknowledgment. Executive acknowledges that Executive will be directly and
materially involved as a senior executive in all important policy and
operational decisions of Employer. Executive further acknowledges that the scope
of the foregoing restrictions has been specifically bargained between Employer
and Executive, each being fully informed of all relevant facts. Accordingly,
Executive acknowledges that the foregoing restrictions of Section 6 are fair and
reasonable, are minimally necessary to protect Employer, its other partners and
the public from the unfair competition of Executive who, as a result of
Executive’s performance of services on behalf of Employer, will have had
unlimited access to the most confidential and important information of Employer,
its business and future plans. Executive furthermore acknowledges that no
unreasonable harm or injury will be suffered by him from enforcement of the
covenants contained herein and that Executive will be able to earn a reasonable
livelihood following termination of Executive’s services notwithstanding
enforcement of the covenants contained herein.

 

7. Prior Agreements. This Agreement, together with the Stock Incentive Plan,
amends and restates in its entirety the Existing Agreement and supersedes and is
in lieu of any and all other employment arrangements between Executive and
Employer or its predecessor or any subsidiary, including the Existing Agreement
and the Prior Agreement, and any and all such employment agreements and
arrangements are hereby terminated and deemed of no further force or effect.

 

8. Assignment. Neither this Agreement nor any rights or duties of Executive
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void. Employer may assign all or any of its rights hereunder
provided that substantially all of the assets of Employer are also transferred
to the same party.

 

9. Successor to Employer. Employer will require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Employer, as the case may be, by
agreement in form and substance reasonably satisfactory to Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that Employer would be required to
perform it if no such succession or assignment had taken place. Any failure of
Employer to obtain such agreement prior to the effectiveness of any such
succession or

 

- 11 -



--------------------------------------------------------------------------------

assignment shall be a material breach of this Agreement giving Executive the
right to terminate this Agreement, in which case Executive shall be entitled to
receive the compensation specified in Section 5(b)(i) (change of control)
hereof. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee or other designee or, if there be
no such designee, to Executive’s estate.

 

10. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if personally delivered, sent by courier
or by certified mail, postage or delivery charges prepaid, to the following
addresses:

 

  (a) if to Executive, to:

 

Jeffrey A. Patterson

200 Glendale Avenue

Hinsdale, IL 60521

 

With a copy to:

 

Donatelli & Coules

15 Salt Creek Lane, Suite 312

Hinsdale, IL 60521

Attn: Mark R. Donatelli

 

  (b) if to Employer, to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: Chairman

 

With a copy to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: General Counsel

 

and to:

 

Winston & Strawn

35 West Wacker Drive

Chicago, IL 60601

Attn: Wayne D. Boberg

 

- 12 -



--------------------------------------------------------------------------------

Any notice, claim, demand, request or other communication given as provided in
this Section 10, if delivered personally, shall be effective upon delivery; and
if given by courier, shall be effective one (1) business day after deposit with
the courier if next day delivery is guaranteed; and if given by certified mail,
shall be effective three (3) business days after deposit in the mail. Either
party may change the address at which it is to be given notice by giving written
notice to the other party as provided in this Section 10.

 

11. Amendment. This Agreement may not be changed, modified or amended except in
writing signed by both parties hereto.

 

12. Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

13. Severability. Employer and Executive each expressly agree and contract that
it is not the intention of either party to violate any public policy, statutory
or common law, and that if any covenant, sentence, paragraph, clause or
combination of the same of this Agreement (a “Contractual Provision”) is in
violation of the law of any state where applicable, such Contractual Provision
shall be void in the jurisdictions where it is unlawful, and the remainder of
such Contractual Provision, if any, and the remainder of this Agreement shall
remain binding on the parties such that such Contractual Provision shall be
binding only to the extent that such Contractual Provision is lawful or may be
lawfully performed under then applicable laws. In the event that any part of any
Contractual Provision of this Agreement is determined by a court of competent
jurisdiction to be overly broad thereby making the Contractual Provision
unenforceable, the parties hereto agree, and it is their desire, that such court
shall substitute a judicially enforceable limitation in its place, and that the
Contractual Provision, as so modified, shall be binding upon the parties as if
originally set forth herein.

 

14. Indemnification by Executive. Executive shall indemnify Employer for any and
all damages, costs and expenses resulting from any material harm to Employer,
its business, assets or employees through an act of dishonesty, material
conflict of interest, gross misconduct or willful malfeasance by Executive.
Executive also shall indemnify Employer for any and all damages, costs and
expenses resulting from Executive’s acts of omission constituting reckless
disregard of Executive’s duties to Employer following notice thereof by Employer
after it becomes aware of such conduct and Executive’s failure to so cure within
thirty (30) days.

 

15. Governing Law. This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with the laws of the State of Illinois,
exclusive of the conflict of laws provisions of the State of Illinois.

 

[signature page follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Employment Agreement as of the date first written above.

 

EMPLOYER:

PRIME GROUP REALTY TRUST

By:

 

/s/ James F. Hoffman

--------------------------------------------------------------------------------

Name:

 

James F. Hoffman

Title:

  Executive Vice President, General Counsel and Secretary

PRIME GROUP REALTY, L.P.

By:

 

Prime Group Realty Trust,

   

its General Partner

By:

 

/s/ James F. Hoffman

--------------------------------------------------------------------------------

Name:

 

James F. Hoffman

Title:

  Executive Vice President, General Counsel and Secretary

EXECUTIVE:

/s/ Jeffrey A. Patterson

--------------------------------------------------------------------------------

Jeffrey A. Patterson